Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 and 16-19 in the reply filed on 3/18/2021 is acknowledged.

Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 16-19, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoli (NPL: “AHG11: Block DPCM for Screen Content Coding,” JVET-L0078, October 2018) in view of Naccari (NPL: “Complexity reduction for residual DPCM in HEVC lossless coding,” JCT-VC-M0439, 2013), Kim (NPL: “Non-RCE1/Non-RCE2: Simplified level coding for Transform skip and lossless coding,” JCTVC-M0304, April 2013), and Karczewicz (US 2013/0182757).

	Regarding Claim 1, Abdoli (NPL: “AHG11: Block DPCM for Screen Content Coding,” JVET-L0078, October 2018) discloses a method of video decoding performed in a video decoder (VVC codec with changes proposed in Sections 2-7 and 12, codec performance described in sections 8-11), the method comprising:
	receiving a bit stream (e.g., the stream passed from encoder to decoder, Section 11; encoder/decoder performance described in Sections 8-11) including coded bits (encoding based on context, Section 2, 6.1) of bins (encoded using unary binarization, Section 6.1) of syntax elements, the syntax elements corresponding to residues (prediction error is quantized, Section 4) of a region (luma intra CU, Section 2) of a transform skipped block (quantized prediction error quantized in spatial domain, Section 4, of a luma intra CU, Section 2; no block uses transform stage, Section 7; i.e., it is not transformed) in a coded picture (encode content, Abstract), wherein the transform skipped block is coded with Block Differential Pulse-code modulation (BDPCM) (block-DPCM, Abstract);
	performing context modeling to determine a context model (three contexts for the first bin, then one context for each additional bin until the 12th bin, and one context for all remaining bins, Section 6.1) for each of a number of the bins (amplitude in unary binarization, Section 6.1) of syntax elements (prediction error is quantized, Section 4) of the region (luma intra CU, Section 2), the number of the bins of syntax elements being context coded (amplitude encoded in unary binarization, Section 6.1) not exceeding a maximum number of context coded bins (with three contexts for the first bit, then one context for each additional bin until the 12th bin, and one context for all remaining bins, Section 6.1) set for the region (block, Abstract);
decoding the syntax elements (amplitude in unary binarization, Section 6.1; prediction error is quantized, Section 4) based on the determined context models (three contexts for the first bin, then one context for each additional bin until the 12th bin, and one context for all remaining bins, Section 6.1).
Abdoli does not explicitly disclose, but Naccari (NPL: “Complexity reduction for residual DPCM in HEVC lossless coding,” JCT-VC-M0439, 2013) teaches wherein the block (cu_transquant_bypass_flag is equal to 1, Section 1) is divided into a plurality of regions (predicted block is divided into two chunks, Section 2).
	Abdoli does not explicitly disclose, but Kim (JCTVC-M0304) teaches the maximum number of context coded bins (worst case context coded bins, Abstract) being determined based on a number of (1 bin per pixel, Section 3.1) quantized residues (pixel, Section 3.1; transform skip flag equal to 1, Abstract; skip the transform at all, Section 1) in the region (sub-block, TU, Section 1).
	Abdoli does not explicitly disclose, but Karczewicz (US 2013/0182757) teaches the maximum number of context coded bins (thresholds M1, M2, K1, K2 on the number of context-based bins in the chunk [0097], [0115], [0138], [0146]; chunk is subblock [0080]) being determined based on a comparison between a threshold (small/large [0165]) and a number of quantized coefficients the region (TU size [0156], [0165]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to divide the residual block of Abdoli into chunks because Naccari teaches that limiting the dependency in the PCM-coded block reduces coder complexity and achieves a compression ratio increase (Abstract). 
	It would have been obvious to one of ordinary skill in the art before the application was filed to reduce the worst-case context coded bins for the sub-block of Abdoli because Kim teaches that it provides improved throughput without significant coding loss (Conclusion), and it reduces the computational complexity of the encoding, Abstract.
	It would have been obvious to one of ordinary skill in the art before the application was filed to based the maximum number of context coded bins based on the block size because Karczewicz teaches that improves CABAC throughput, one of the main bottlenecks of entropy coding [0027]-[0028]. 

	Regarding Claim 2, Abdoli discloses the method of claim 1.
Abdoli does not explicitly disclose, but Kim teaches wherein the number of the bins of syntax elements that are context coded (1 bin per pixel is context coded, Section 3.1) is less than or equal to a total number of the bins of syntax elements (each coded pixel, i.e. remaining level coding, Fig. 1B, comprises a bin prefix and a binstring suffix, under equation 9-14, sub section 9.3.3.10 in Section 5, text changes; which is a greater number of bins than the 1 that will be context coded) for the region (Sub-bloc, TU, Section 1) of the transform skipped block (transform skip flag is equal to 1, Abstract; skip the transform at all, Section 1).
	It would have been obvious to one of ordinary skill in the art before the application was filed to reduce the worst-case context coded bins for the sub-block of Abdoli because Kim teaches that it provides improved throughput without significant coding loss (Conclusion), and it reduces the computational complexity of the encoding, Abstract. 

	Regarding Claim 3, Abdoli discloses the method of claim 1.
Abdoli does not explicitly disclose, but Kim teaches wherein the maximum number of context coded bins for the region (worst case context coded bins, Abstract) of the transform skipped block (transform skip flag is equal to 1, Abstract; skip the transform at all, Section 1) is BxA (1 bin per pixel, Section 3.1, i.e., 1 * number of pixels), where B is a positive number (1, Section 3.1) and A is the number of quantized residues (16 pixels in a sub-block, Section 3.1) in the region (sub-block, TU, Section 1).
	It would have been obvious to one of ordinary skill in the art before the application was filed to reduce the worst-case context coded bins for the sub-block of Abdoli because Kim teaches that it provides improved throughput without significant coding loss (Conclusion), and it reduces the computational complexity of the encoding, Abstract. 

	Regarding Claim 4, Abdoli discloses the method of claim 2.
	Abdoli does not explicitly disclose, but Kim teaches wherein the decoding comprises:
decoding the coded bits of the number of bins of syntax elements that are context coded based on the determined context models (context coded bins, Abstract);
decoding the coded bits of the remaining total number of the bins (rest of the bins, Section 2) of syntax elements (pixels, Section 3.1) that are not context coded for the region of the transform skipped block (TU 4x4, skip the transform at all, Section 1) based on an equal probability model (bypass code rest of bins, Section 2).
	It would have been obvious to one of ordinary skill in the art before the application was filed to reduce the worst-case context coded bins for the sub-block of Abdoli because Kim teaches that it provides improved throughput without significant coding loss (Conclusion), and it reduces the computational complexity of the encoding, Abstract. 

	Regarding Claim 5, Abdoli discloses the method of claim 3.
Abdoli does not explicitly disclose, but Kim teaches wherein B is an integer (1, Section 3.1).
	It would have been obvious to one of ordinary skill in the art before the application was filed to reduce the worst-case context coded bins for the sub-block of Abdoli because Kim teaches that it provides improved throughput without significant coding loss (Conclusion), and it reduces the computational complexity of the encoding, Abstract. 

	Regarding Claim 6, Abdoli discloses the method of claim 3.
Abdoli does not explicitly disclose, but Kim teaches wherein B is a fractional number (1.56 bins/pixel, 1.06 bins per pixel, Section 3.1).
	It would have been obvious to one of ordinary skill in the art before the application was filed to reduce the worst-case context coded bins for the sub-block of Abdoli because Kim teaches that it provides improved throughput without significant coding loss (Conclusion), and it reduces the computational complexity of the encoding, Abstract. 

	Regarding Claim 9, Abdoli discloses the method of claim 1.
	Abdoli does not explicitly disclose, but Kim teaches a maximum number of context coded bins (worst case context coded bins, Abstract) for each of the plurality of regions (4x4 TU, Section 1) is BxA (1 bin per pixel, Section 3.1), where B is a positive number (1, Section 3.1) and A is a number of quantized residues (16 pixels in sub block, Section 3.1) in each of the plurality of regions (4x4 TU, Section 1).

	Regarding Claim 16, Abdoli discloses an apparatus of video decoding (VVC codec with changes proposed in Sections 2-7 and 12, codec performance described in sections 8-11), comprising:
	processing circuitry (VVC codec with changes proposed in Sections 2-7 and 12, codec performance described in sections 8-11).
	The remainder of Claim 16 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 2.
	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 3.
	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 4.
	Regarding Claim 21, Claim 21 is rejected on the grounds provided in Claim 5.
	Regarding Claim 22, Claim 22 is rejected on the grounds provided in Claim 6.
	Regarding Claim 25, Claim 25 is rejected on the grounds provided in Claim 9.
	Regarding Claim 26, Claim 26 is rejected on the grounds provided in Claim 16.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection relies on Karczewicz (US 2013/0182757), which was not previously cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2020058594 A1
METHODS AND DEVICES FOR CODING AND DECODING A DATA STREAM REPRESENTING AT LEAST ONE IMAGE
US 10778977 B2
Triangle motion information for video coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485